DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the through cutouts (38) pass through one out of two of the vertex areas (28) in the first direction on at least every other one of the metal sheets (126, 226)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein the through cutouts (38) pass through one out of two of the vertex areas (28) in the first direction on at least every other one of the metal sheets (126, 226).”  It is unclear as to how there can be an every other sheet in the first direction when there are only two sheets in the first direction.  

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitake et al. (JP 2013-166174 A) and Lee et al. (US 2003/0114029 A1).
Regarding claim 7, Kunitake teaches:
A method for manufacturing a cellular structure of an abradable material for a turbomachine [0002], comprising the following steps:
a) providing a plurality of metal sheets (126, 226) [thin sheets (2)] each having, in a first direction (D1), undulations each formed by a succession of so-called vertex areas (28) [flat portions (2a)] alternately arranged with junction areas (30) of said vertex areas (28) [see figures 2, 5, and 7]; 
b) juxtaposing the sheets (126, 226) so that said first directions (D1) of said sheets are parallel, with the vertex areas (28) of a sheet (126, 226) being placed in contact with the vertex areas (126, 226) of the adjacent sheet(s) (126, 226) to form cells (32) [see figure 7]; 
c) placing a first (26a) end of each sheet (126, 226), in a second direction (D2) perpendicular to the first direction (D1), in contact with a support plate (34) [base material (30); figure 1d];
d) arranging an element (36) [brazing material (W)] between the support plate (34) and said first ends (26a) of the sheets (126, 226) [figure 1d] and heating the assembly [figure 1e and 0030]; 
with the method comprising a step prior to step d) of adding means for blocking the diffusion of the element [stop-off agent (4)] from said first ends (26a) of the sheets (126, 226) to the second free ends (26b) of the sheets (126, 226) [see figure 1a-e and 2], characterized in that the element diffusion blocking means is provided in at least some of the vertex areas (28) of the metal sheets (126, 226) [see figures 1 and 5],
wherein the junction areas are inclined at a biased angle to the vertex areas [see figures 5 and 7] . 
Kunitake does not teach:
element (36) is solder;
heating the assembly in a furnace; and 
the element diffusion blocking means comprises through cutouts (38) passing through; 
wherein no one of said through cutouts is passing through any of said junction areas, so that said through cutouts are exclusively passing through said at least some of the vertex areas.
Concerning the use of solder:
Note that by definition solder is any alloy that melts below 450°C and anything above is braze.  So, while Kunitake is concerned with braze it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that solder could be used instead of braze if the operating temperature of the honeycomb structure is about 450°C and below.  One would have been motivated to do so because solder is cheaper and soldering consumes less energy than brazing.
Concerning the use of a furnace, 
It is notoriously well-known to braze/solder in a furnace since the environment and temperature can be strictly controlled.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to braze/solder the Kunitake assembly in a furnace in order to control the temperature and environment as desired.  
Concerning the use of cutouts: 
Kunitake is only concerned with solder that wicks between abutting flat portions (2a) of thin sheets (2); 0031 and figure 2.
Lee teaches rectangular through opening (131) prevents solder from wicking; 0017 and figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Lee openings only into flat portions (2a) to stop the wicking of solder instead of using stop-off agent (4) since they are known alternatives for stopping the spread of braze/solder.  Note that one would not be inclined to place the openings in the non-abutting faces of sheets (2) because the wicking in these areas is not of a concern.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use both anti-wicking means for a multiplied effect; structural and metallurgical anti-wicking means.  
Regarding claim 8, the following was addressed in the rejection of claim 7 above.  
characterized in that the solder diffusion blocking means comprises a liquid repellent agent (40) applied to at least some of the contacting faces of the vertex areas (28) of the metal sheets (126, 226).
Regarding claims 9 and 10, Kunitake does not teach:
characterized in that the through cutouts have a dimension of about 0.5mm, as measured in the second direction (D2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the openings large as necessary, including about 0.5mm, in order to stop the spread of braze/solder, minus any unexpected results.  
Regarding claims 11-13, Kunitake does not teach:
characterized in that the through cutouts (38) have a substantially rectilinear shape in said first direction (D1).
However, the incorporation of the Lee openings meet this limitation.  
Regarding claims 14-17, Kunitake teaches:
characterized in that the undulations of each sheet (126, 226) form a semi-hexagonal pattern [see figure 5].
Regarding claims 18-22, Kunitake teaches:
characterized in that the undulations of each sheet (126, 226) have a shape as generated by a generator extending in the second direction (D2) following along a corrugated guide curve extending in said given first direction (D1) [see figure 5].

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach placing the cutouts only on the vertex areas of the sheets; i.e. the faying surfaces, this has been addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735